Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Jun Atsushi Nakamura   on 09/06/2022.

The application has been amended as follows: 

An ultrasound diagnostic apparatus comprising:
an ultrasound probe;
a transmission circuit configured to transmit an ultrasound beam from the ultrasound probe to a subject;
a reception circuit configured to receive ultrasound echoes from the subject by the ultrasound probe to generate element data; and
a processor configured to:
generate an ultrasound image on the basis of the element data generated by the reception circuit;
calculate recognition scores by performing image recognition for predetermined number of ultrasound images which are continuously acquired in time series and include a latest ultrasound image acquired, where each of recognition scores is a similarity between each of a plurality of organs of the subject and an imaging organ in the ultrasound image;
calculate mean values or medians of the recognition scores of the plurality of organs for the plurality of ultrasound images as index values;
narrow down target organs which are candidates to be determined for the imaging organ from the plurality of organs on the basis of the index values for the plurality of organs; and
determine the imaging organ of the subject among the target organs which are narrowed down on the basis of the recognition scores for the target organs which are narrowed down; and
set imaging conditions suited to the determined imaging organ based on the calculated recognition scores.

21. An ultrasound diagnostic apparatus comprising:
an ultrasound probe;
a transmission circuit configured to transmit an ultrasound beam from the ultrasound probe to a subject;
a reception circuit configured to receive ultrasound echoes from the subject by the ultrasound probe to generate element data; and
a processor configured to:
generate an ultrasound image on the basis of the element data generated by the reception circuit;
calculate recognition scores by performing image recognition for predetermined number of ultrasound images which are continuously acquired in time series and include a latest ultrasound image acquired, where each of recognition scores is a similarity between each of a plurality of organs of the subject and an imaging organ in the ultrasound image;
calculate maximum values or minimum values of the recognition scores of the plurality of organs for plurality of ultrasound images as index values; narrow down target organs which are candidates to be determined for the imaging organ from the plurality of organs on the basis of the index values for the plurality of organs; and
determine the imaging organ of the subject among the target organs which are narrowed down on the basis of the recognition scores for the target organs which are narrowed down; and
set imaging conditions suited to the determined imaging organ based on the calculated recognition scores.


26. An ultrasound diagnostic apparatus comprising:
an ultrasound probe;
a transmission circuit configured to transmit an ultrasound beam from the ultrasound probe to a subject;
a reception circuit configured to receive ultrasound echoes from the subject by the ultrasound probe to generate element data; and
a processor configured to generate an ultrasound image on the basis of the element data generated by the reception circuit, calculate recognition scores by performing image recognition for predetermined number of ultrasound images which are continuously acquired in time series and include a latest ultrasound image acquired, where each of recognition scores is a similarity between each of a plurality of organs of the subject and an imaging organ in the ultrasound image,
calculate weighted mean values of the recognition scores of the plurality of organs as index values by giving a largest weight to an ultrasound image more recently acquired among the plurality of ultrasound images,
narrow down target organs which are candidates to be determined for the imaging organ from the plurality of organs on the basis of the index values for the plurality of organs, and determine the imaging organ of the subject among the target organs which are narrowed down on the basis of the recognition scores for the target organs which are narrowed down; and
set imaging conditions suited to the determined imaging organ based on the calculated recognition scores.

31.  An ultrasound diagnostic apparatus comprising:
an ultrasound probe;
a transmission circuit configured to transmit an ultrasound beam from the ultrasound probe to a subject;
a reception circuit configured to receive ultrasound echoes from the subject by the ultrasound probe to generate element data; and
a processor configured to
generate an ultrasound image on the basis of the element data generated by the reception circuit,
calculate recognition scores by performing image recognition for predetermined number of ultrasound images which are continuously acquired in time series and include a latest ultrasound image acquired, where each of recognition scores is a similarity between each of a plurality of organs of the subject and an imaging organ in the ultrasound image,
give ranking scores to the plurality of organs for each of the plurality of ultrasound images such that the organ with a highest recognition score has a highest ranking score,
calculate sums of the ranking scores of the plurality of organs for the plurality of ultrasound images as index values,
narrow down target organs which are candidates to be determined for the imaging organ from the plurality of organs on the basis of the index values for the plurality of organs, and
determine the imaging organ of the subject among the target organs which are narrowed down on the basis of the recognition scores for the target organs which are narrowed down; and
set imaging conditions suited to the determined imaging organ based on the calculated recognition scores.

36. An ultrasound diagnostic apparatus comprising:
an ultrasound probe; 
a transmission circuit configured to transmit an ultrasound beam from the ultrasound probe to a subject;
a reception circuit configured to receive ultrasound echoes from the subject by the ultrasound probe to generate element data; and
a processor configured to
generate an ultrasound image on the basis of the element data generated by the reception circuit,
calculate recognition scores by performing image recognition for predetermined number of ultrasound images which are continuously acquired in time series and include a latest ultrasound image acquired, where each of recognition scores is a similarity between each of a plurality of organs of the subject and an imaging organ in the ultrasound image,

acquire a single recognition score greater than a threshold value among the recognition scores of the plurality of organs calculated for the plurality of ultrasound images as index values,
narrow down target organs which are candidates to be determined for the imaging organ from the plurality of organs on the basis of the index values for the plurality of organs, and
determine the imaging organ of the subject among the target organs which are narrowed down on the basis of the recognition scores for the target organs which are narrowed down; and
set imaging conditions suited to the determined imaging organ based on the calculated recognition scores.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/               Examiner, Art Unit 3793  

	/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793